Exhibit 99.1 Rogers Reports Fourth Quarter 2009 Financial and Operating Results Adjusted Operating Profit up 14% as Revenue Grows to Over $3 Billion and Margins Expand in each of Wireless, Cable and Media; Wireless Data Revenue Growth Continues to be Robust at 45%; 7% Increases in Wireless Network and Cable Operations Revenue Combine with Cost Reduction Initiatives Drive Adjusted Operating Profit Growth of 16% and 8%, Respectively; Increases in TV Advertising and The Shopping Channel Sales Combined with Cost Reduction Initiatives Drive 13% Adjusted Operating Profit Growth at Media; Capex Reductions Together with Adjusted Operating Profit Growth Drive $329 Million Year-over-Year Increase in Consolidated Fourth Quarter Free Cash Flow; Share Buybacks and Dividends Return $607 Million of Cash to Shareholders During the Quarter TORONTO (February 17, 2010) - Rogers Communications Inc. today announced its unaudited consolidated financial and operating results for the three months and twelve months ended December 31, 2009. Financial highlights are as follows: Three months ended December 31, Twelve months ended December 31, (In millions of dollars, except per share amounts) % Chg % Chg Operating revenue $ $ 4 $ $ 3 Operating profit(1) 16 6 Net income (loss) ) n/m 48 Basic and diluted net income (loss) per share $ $ ) n/m $ $ 52 As adjusted:(2) Operating profit(1) $ $ 14 $ $ 8 Net income 23 Basic and diluted net income per share $ 27 Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “Key Performance Indicators and Non-GAAP Measures”. For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) stock-based compensation (recovery) expense; (ii) integration and restructuring expenses; (iii) contract termination fees; (iv) adjustment for Canadian Radio-television and Telecommunications Commission (“CRTC”) Part II fees decision; (v) pension settlement; and (vi) in respect of net income and net income per share, debt issuance costs, loss on repayment of long-term debt, impairment losses on goodwill, intangible assets, and other long-term assets and the related income tax impact of the above amounts. n/m: not meaningful. Rogers Communications Inc. 1 Fourth Quarter 2009 Earnings Release “Against a tough economic backdrop, we delivered solid financial and operating results during the fourth quarter,” said Nadir Mohamed, President and Chief Executive Officer, Rogers Communications Inc. “Importantly, the results show a healthy balance of growth, cost control, improved churn and a double-digit increase in cash flow generation.” “2009 was a solid year for Rogers, we returned increasing amounts of cash to shareholders and we delivered on our commitments,” continued Mr. Mohamed. “Looking ahead, we are extremely well positioned with a terrific asset mix andstrong customer demand for our products and services. The dividend increase and the renewal of our share buyback program for 2010 underline our continued confidence in the strategic position of the Company. ” Highlights of the fourth quarter of 2009 include the following: • Generated 7% Wireless network and Cable Operations revenue growth, offset partially by lower wireless equipment sales, resulting in consolidated quarterly revenue growth of 4%. Wireless, Cable Operations and Media adjusted operating profit increased by 16%, 8%, and 13% respectively, partially offset by the declines at RBS and Retail. • Wireless network revenue growth was fuelled by data revenue growth of 45% and postpaid net subscriber additions of 109,000. Wireless data revenue now comprises 24% of Wireless network revenue and was helped by the activation of approximately 400,000 additional smartphone devices during the quarter, predominantly iPhone, BlackBerry and Android devices, of which approximately 40% were for subscribers new to Wireless. Subscribers with smartphones now represent 31% of the overall postpaid subscriber base, up from 19% from the same quarter last year, and generate ARPU nearly twice that of voice only subscribers. The growth in subscribers and data revenues was partially offset by ongoing economic and competitive pressures on roaming, long-distance and other usage-based revenue items. • Additions of digital cable and Internet subscribers at Cableboth improved sequentially from the previous quarter, but have slowed from the previous year reflecting the negative economic and employment trends in Ontario where 90% of Cable’s market is concentrated. Increasing levels of product maturity have also contributed to slowing subscriber growth with Internet subscriber penetration at 71% of television subscribers, digital penetration at 72% of television households, and residential voice-over-cable telephony penetration at 41% of television subscribers. • Cable enhanced its position in the small business market with the launch of innovative business-grade communications services designed specifically for the Canadian small and medium enterprises segment providing multi-line small businesses with access to a suite of leading-edge telephony solutions including line hunting and simultaneous ringing. • Cable furthered its lead as Canada's premium video entertainment provider with the addition of 13 new high-definition channels (“HD”) to its already robust content lineup, bringing the Rogers Cable offering to more than 100 fully dedicated HD channels and over ovies, specials and TV shows On Demand. Rogers Cable customers can now receive up to four times more HD content choices than are available through Canadian satellite TV offerings. Rogers Communications Inc. 2 Fourth Quarter 2009 Earnings Release • Cable launched TV Call Display, a new product enhancement to its Rogers Home Phone and Rogers Digital TV service allowing incoming calls to be displayed and managed on customers’ TV screens, including the option to send calls directly to their Rogers voicemail with their TV remote control. • Cable introduced the Rogers On Demand Online portal, Canada's definitive online destination for primetime and specialty TV programming, movies, sports and web-only extras. By expanding the TV experience to the Internet, our Cable, Internet and Wireless customers can now enjoy their TV anywhere, anytime with a rapidly expanding library of top programming wherever they have an Internet connection in Canada. • Media began to see an upward inflection on a year-over-year basis in its quarterly advertising revenues at its broadcast TV division, as well as in discretionary consumer purchases at The Shopping Channel. • We closed a $1.0 billion investment grade debt offering, consisting of $500 million of 5.38% Senior Notes due November 2019 and $500 million of 6.68% Senior Notes due November 2039. Among other things, proceeds of the offering were used to redeem our US$400 million 8.00% Senior Subordinated Notes due 2012 at the prescribed redemption price of 102%. • We increased our ownership position in Cogeco Cable Inc. and Cogeco Inc. with the acquisition of 3.2 million subordinate voting common shares of Cogeco Cable Inc. and 1.6 million subordinate voting common shares of Cogeco Inc. These investments increase Rogers’ ownership of Cogeco Cable Inc. from approximately 14% to 20% and of Cogeco Inc. from approximately 20% to 30%. • We repurchased 13.4 million RCI Class B Non-Voting shares for $430 million during the quarter under our $1.5 billion share buyback program and paid dividends on our common shares totalling $177 million. • For the full year 2009, our free cash flow, defined as adjusted operating profit less PP&E expenditures and interest, increased 29% to $1.9 billion. For the year, we repurchased 43.8 million of our common shares for $1.35 billion and paid dividends totalling $704 million, in total returning $2.1 billion in cash to shareholders. • We also announced today that our Board of Directors has approved a 10% increase in the annual dividend to $1.28 per share effective immediately, and that it has approved therenewal ofour normal course issuer bid (“NCIB”) program for the repurchase of up to $1.5 billion of RCI shares on the open market during the next twelve months. This earnings release should be read in conjunction with our 2008 Annual MD&A and our 2008 Annual Audited Consolidated Financial Statements and Notes thereto, as well as our 2009 quarterly interim financial statements and other recent securities filings available on SEDAR at www.sedar.com. As this earnings release includes forward-looking statements and assumptions, readers should carefully review the sections of this release entitled “Caution Regarding Forward-Looking Statements, Risks and Assumptions”. In this earnings release, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: Rogers Communications Inc. 3 Fourth Quarter 2009 Earnings Release • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable”, which refers to our cable communications operations, including Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 54 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Substantially all of our operations are in Canada. Throughout this earnings release, percentage changes are calculated using numbers rounded as they appear. Rogers Communications Inc. 4 Fourth Quarter 2009 Earnings Release SUMMARIZED CONSOLIDATED FINANCIAL RESULTS (Unaudited) Three months ended December 31, Twelve months ended December 31, (In millions of dollars, except per share amounts) % Chg % Chg Operating revenue Wireless $ $ 5 $ $ 5 Cable Cable Operations 7 7 RBS (6
